Citation Nr: 1335803	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.  He served in Vietnam and received the Combat Infantryman Badge, among other decorations.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for PTSD and assigned an initial 10 percent rating, effective March 8, 2010.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is associated with his appeal.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records therein that are not also in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans last VA examination occurred in April 2012.  On that examination the examiner described the service connected PTSD as mildly disabling but had additional psychiatric disabilities that resulted in a Global Assessment of Function (GAF) score of 50, indicating a serious disability.  More recent VA treatment records indicate that he has been given GAF scores of 50 based on PTSD alone.  The Veteran has also reported that a treatment provider told him his disability from PTSD was worsening.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

It appears that the Veteran receives regular VA outpatient mental health treatment.  The most recent records in the claims file, including Virtual VA, are dated in 2012.  VA has a duty to obtain any more recent treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also indicates that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  SSA records are not part of the claims file, but VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA mental health treatment since 2012.

2.  Request all documents pertaining to any award of benefits to the Veteran from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision. 

3.  Efforts to obtain the VA and SSA records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If the request for records is not successful, inform the Veteran; tell him what efforts were made to obtain the records and what actions will be taken with regard to his claim.

3.  After the above is complete, afford the Veteran a VA examination to determine the current severity of his PTSD.  The claims file must be provided for review by the examiner as part of the examination.  A complete multi-axial assessment should be provided, to include assignment of a Global Assessment of Functioning (GAF) score.

The examiner should clarify whether any part of the Veteran's psychiatric disability is distinguishable from the service connected psychiatric disability (PTSD).  If so, the examiner should provide an opinion as to extent of disability attributable to PTSD alone.  If possible, this should include a GAF score attributable to PTSD alone.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2013).

